 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmphlett Printing Company and San Francisco-Oakland Newspaper Guild, Local 52, the News-paper Guild, AFL-CIO. Case 20-CA-12016September 21, 1981SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn August 25, 1978, the Board issued its Deci-sion and Order in the above-entitled proceeding,'together with its Decision in Times-Herald, Inc.,2another of four related cases,3wherein the Boardconcluded that the Respondents had violated Sec-tion 8(a)(5) and (1) of the Act by refusing to pro-vide the Charging Party San Francisco-OaklandNewspaper Guild, Local 52 (hereinafter the Guildor the Union), with information pertaining to theaggregate compensation paid for production of edi-torial material supplied by nonunit individuals notrepresented by the Guild.On October 8, 1980, the United States Court ofAppeals for the Ninth Circuit issued its decision inthe four consolidated cases,4in which it affirmedthe Board's determinations, but remanded for fur-ther explication of the remedy granted on groundsit considered the Board's explanation confusing.Thereafter, the Board notified the parties that ithad decided to accept the court's remand, and in-vited the parties to submit statements of position,subsequently extending the time for filing such sub-missions to February 13, 1981.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Although the court has specifically referred tothe Board's decisions in these cases in terms of "ag-gregate" amounts paid to independent correspon-dents for editorial product, it has apparently inter-preted our prior decision in this Amphlett case, andour Supplemental Decision and Order in Times-Herald, supra, as premising the form of the disclo-sure order solely on the ground of "Employer" in-terest in confidentiality, claims of which it views aslacking record support. Such was not our purposehowever. In articulating the view that amountspaid individual nonunit writers should remain con-237 NLRB 955.2 237 NLRB 922; Supplemental Decision and Order, Times-Herald.Inc., 240 NLRB 439 (1979).3 See also Brown Newspaper Publishing Co., Inc., 238 NLRB 1334(1978); and Press Democrat Publishing Co., 237 NLRB 1335 (1978), asamended by corrective order issued January 30, 1979 (not published involumes of Board Decisions); Press Democrat Publishing Co.. supra. 237NLRB 1335, fn. 2.4 Press Democrat Publishing Co. v. N.L.R.B., 629 F.2d 1320.258 NLRB No. 19fidential between the employers and those writers,we intended to convey as well our recognition of,and concern for, the obvious right to privacy ofnonunit writers, which could be compromised byan order to provide information concerning indi-vidual personal financial arrangements to a strangerentity-an entity which does not represent themand which does not claim to do so.5Further, while data as to wages and terms andconditions of employment of unit employees is pre-sumptively relevant, there is no such presumptionwhere the requested information concerns nonunitindividuals. In considering the latter situation, theinitial question is whether the information sought"is related to the Union's function as bargainingrepresentative and reasonably necessary to per-formance of that function." Curtiss-Wright Corpora-tion, Wright Aeronautical Division v. N.L.R.B., 347F.2d 61, 68 (3d Cir. 1965). In the instant case, asthe Union's representative testified, and as the Ad-ministrative Law Judge and the Board found, theamounts paid to nonunit individuals for materialsubmitted was not directly translatable to thehourly based compensation paid to unit employees.Moreover, though the Union's claim for the infor-mation was that it was necessary in terms of formu-lating wage demands for unit employees, we noteagain testimony that the Union's contractual wagedemands were premised on ultimately achievingparity for unit employees with similar employees ofSan Francisco publishers, that the Union hadachieved such parity in the past at San Meteo with-out being furnished information as to the specificcompensation of individual nonunit correspondents,and that the Union did not require such informa-tion in order to achieve parity for unit employees.Thus, subsumed as part and parcel of the Board'sconsideration of the Union's request for informa-tion as to nonunit individuals was the determina-tion that specific amounts paid to identifiable non-unit writers was not necessary in terms of theUnion's expressed concern over how large a "sliceof the pie" of the Employer's editorial budget wasexpended for the approximately 16 nonunit corre-spondents reporting to the San Mateo Times. Wedo, indeed, think it appropriate to protect the indi-vidual nonunit writer from disclosure of his com-pensation, particularly in the absence of any dem-onstrated need by the Union to have such informa-tion on an individual basis.5 Similarly, the Union's request for the real and "pen" names, and ad-dresses, of nonunit individuals was also denied. This case in our view isclearly distinguishable from the situation in which disclosure of wage in-formation may be ordered, albeit over an individual's objection, wherethe individual is an employee, and is in fact included in the unit and rep-resented by the union.86 AMPHLETT PRINTING COMPANYAccordingly, for the reasons expressed above, aswell as in our original Decision herein and ourSupplemental Decision in Times-Herald, Inc., supra,we reaffirm our earlier Order that Respondent fur-nish to the San Francisco-Oakland NewspaperGuild, Local 52, upon request, information as tothe aggregate dollar amount of Respondent's edito-rial budget expended by the San Mateo Times forcorrespondents supplying editorial product pub-lished in that newspaper during the period fromMay through July 1976.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby affirms its original Orderherein (237 NLRB 955) and orders that the Re-spondent, Amphlett Printing Company, San Mateo,California, its officers, agents, successors, and as-signs, shall take the action set forth in said Order.87